Case 7:19-cv-00763-EKD-JCH Document 37 Filed 05/21/21 Page 1 of 19 Pageid#: 482




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION


 DEMETRIUS JERMAINE WADE,                      )
     Petitioner,                               )
                                               )       Civil Action No. 7:19-cv-00763
 v.                                            )
                                               )       By: Elizabeth K. Dillon
 HAROLD CLARKE, DIRECTOR,                      )           United States District Judge
     Respondent.                               )


                                   MEMORANDUM OPINION

         Petitioner Demetrius Jermaine Wade, a Virginia inmate proceeding pro se, filed a petition

 for writ of habeas corpus, pursuant to 28 U.S.C. § 2254, challenging his incarceration under

 Roanoke City Circuit Court criminal judgments entered June 24, 2016, sentencing him to 88

 years in prison, with 40 of those years suspended, for two counts of second-degree felony murder

 and two counts of using a firearm in the commission of murder (Case Nos. CR15-393 through

 396). Respondent has filed a motion to dismiss the petition, arguing that the habeas decision

 from the Supreme Court of Virginia is neither contrary to nor an unreasonable application of

 federal law, nor does the decision involve an unreasonable determination of facts. After careful

 review of Wade’s petition, his response to the motion to dismiss, and the entire record of

 proceedings in the state court, the court concludes that the state habeas decision is not contrary to

 federal law, nor does the decision involve an unreasonable application of law or an unreasonable

 determination of facts. Therefore, the court must grant the motion to dismiss and will deny a

 certificate of appealability.
Case 7:19-cv-00763-EKD-JCH Document 37 Filed 05/21/21 Page 2 of 19 Pageid#: 483




                                       I. BACKGROUND

 A. Factual Background

        At the plea hearing on February 22, 2016, the Commonwealth proffered a summary of

 the following facts: On January 4, 2015, Roanoke City police officers responded to a shooting at

 3626 Shenandoah Road in Roanoke. When the police arrived, they discovered that two people,

 Ronald Ramey and Leonard Hamlett, had been shot and killed. Four others had been injured by

 gunfire: Jamar James, Nelson Sanders, Kente Gilkes, and John English. The building, normally

 operated as a business, was operating (unlawfully) as a nightclub that evening, with music

 playing, patrons consuming alcohol, and dim lighting. Estimates of the number of patrons inside

 the 400 square-foot establishment ranged from 20 to 50 people when the shooting began. Very

 few people saw what happened, and those who knew anything were not telling the police.

        Later that evening, victim John English arrived at Roanoke Memorial Hospital for

 treatment of his gunshot wound. He arrived in a van driven by Cecily Manns, the girlfriend of

 Chris Cabbler. Manns, Cabbler, Wade, and English all arrived in the van. Surveillance video

 from the hospital parking deck showed Cabbler dropping something—which turned out to be a

 .45-caliber magazine clip—into a potted plant outside the emergency room. Based upon finding

 the magazine clip and viewing the video surveillance, police obtained a search warrant for the

 van. Inside the van, police found a Ruger 9mm gun and a Glock .45-caliber handgun, $4000.00

 in cash, and ammunition. Investigators forwarded the two guns to the Department of Forensic

 Science, along with 13 shell casings found at the scene and several bullet fragments pulled from

 the two decedents and three of the four live gunshot victims. The lab certified that seven of the

 shell casings from the scene had been fired from the Ruger and six of the casings had been fired

 from the Glock. All bullet fragments from the victims, however, were from the Ruger.



                                                 2
Case 7:19-cv-00763-EKD-JCH Document 37 Filed 05/21/21 Page 3 of 19 Pageid#: 484




         Victim Kente Gilkes gave a statement that he was standing beside Wade when the

 shooting started. He saw Wade with a gun in his hand and saw Wade shoot at Leonard Hamlett.

 On March 2, 2015, the grand jury direct indicted Cabbler and Wade for two counts of second-

 degree felony murder for death resulting from firing a weapon inside an occupied building, in

 violation of Virginia Code §§ 18.2-33 and 18.2-279, and two counts of using a firearm in the

 commission of murder, in violation of Virginia Code § 18.2-53.1.

         The attorneys for Cabbler and Wade were originally working together on a joint defense,

 but two weeks before the matter was scheduled for trial in November 2015, Cabbler decided to

 cooperate with the police, stating that he had arrived at the club with Wade that evening. When

 the shooting started, he panicked and fired his gun into the ceiling as he tried to clear a path to

 get out of the building. As he got to the entrance, he fired into the air three more times. Bullet

 holes in the ceiling and in the overhang over the entrance were consistent with Cabbler’s

 description of his shots.

         Cabbler and Wade travelled to Charlotte, North Carolina, to stay for a few days after the

 shooting. They stayed at the home of a friend who overheard some of their conversations and

 became concerned. Using her cell phone and without Wade’s knowledge, she recorded some of

 the conversations. In those cryptic conversations, Wade appeared to take responsibility for the

 shootings (according to Cabbler and the friend’s interpretation). Among statements in the

 recording attributed to Wade were “Cause at the end of the day, I am not going to let you ride for

 something I done.” CCR 1 at 494. The Commonwealth’s summary of what the evidence would

 have been further indicated that Cabbler and the friend from North Carolina would have testified



         1
          Citations herein are to the electronically filed record from Roanoke Circuit Court, Record Nos.
 CR15000393 through CR15000396, abbreviated “CCR,” using the typed page numbers at the bottom right corner of
 each page.

                                                      3
Case 7:19-cv-00763-EKD-JCH Document 37 Filed 05/21/21 Page 4 of 19 Pageid#: 485




 that the gist of Wade’s statements were that someone had hit him in the back of the head and no

 one would tell him who had done it. He got angry and began firing. The Commonwealth also

 admitted that the recording was poor and difficult to hear and understand; the authenticity of the

 recording and the accuracy of the government’s transcription would have been issues in the

 case. 2 The transcript of portions of the recordings were introduced as Commonwealth’s Exhibit

 2. CCR at 551–557. Autopsy reports for Ramey and Hamlett were also introduced into the

 record under seal. Wade listened to the Commonwealth summarize the above evidence and

 agreed that this is the evidence the Commonwealth would have introduced. CCR at 491-500.

 B. Procedural History

          Following the indictments issued by the grand jury on March 2, 2015, Wade was arrested

 on March 4, 2015, and held without bond. The Public Defender’s Office for the City of Roanoke

 was initially appointed, but it withdrew from the case on March 10, as the office already

 represented another defendant in the matter. New counsel was appointed.

          In April 2015, the grand jury issued additional indictments against Wade for four charges

 of malicious wounding, four charges for use of a firearm in malicious wounding, and two

 charges of discharging a firearm in an occupied building. In May, the Commonwealth advised

 Wade’s attorney that additional indictments were coming from the grand jury at the beginning of

 June. On May 28, 2015, counsel argued a motion to continue the trial date, based in part on the

 forthcoming additional indictments. The court granted the continuance and waived the time

 between trial dates, as provided by the Virginia speedy trial statute, Virginia Code § 19.2-243.

 Wade was present with his counsel at the hearing and made no objection. CCR at 389-391. The




          From reading the transcripts of the recordings, the court agrees that interpreting the details would have
          2

 been challenging without assistance.

                                                           4
Case 7:19-cv-00763-EKD-JCH Document 37 Filed 05/21/21 Page 5 of 19 Pageid#: 486




 following week, indictments issued for two counts of first-degree murder and two counts of felon

 in possession of a firearm.

        Just over two weeks before the scheduled trial date of November 16, 2015, Wade’s

 codefendant, Cabbler, decided to take a plea agreement and cooperate with the Commonwealth.

 As a direct result of that cooperation, the Commonwealth came into possession of the alleged

 conversations between Wade and Cabbler that had been recorded in Charlotte, North Carolina.

 A transcript of the recording was provided to the defense for the first time, and counsel sought

 another continuance to prepare for the changed circumstances. Wade was present with counsel

 at the continuance hearing on November 10, 2015, and again, raised no objection to the

 continuance. CCR at 394-399.

        In December 2015, Wade alleges that counsel came to the jail to prepare for a pretrial

 hearing, review his trial rights, and recommend a proposed plea agreement under which Wade

 would plead guilty to two counts of second-degree felony murder and two counts of using a

 firearm in the commission of a felony. Further, the proposed agreement stipulated that the court

 would determine the sentence, which would be not less than 20 years and not more than 35

 years. Wade was not happy with this turn of events and did not want the plea. Counsel asked

 him to sign a statement that counsel had communicated the plea offer to him, but that he still

 wanted to go to trial. Wade refused to sign the document. The next day at the court, counsel

 came into the lockup and again asked Wade to sign an acknowledgment of the plea offer and his

 attorney’s advice. Wade did not feel that counsel was looking out for his interests at that point.

 The document discussing the plea offer and the pending charges said that Wade had 20 felonies

 and was facing a maximum of life in prison on four of the charges. Because he had only 18

 charges, he felt that counsel was not familiar with his case. He also felt that the transcript of the



                                                   5
Case 7:19-cv-00763-EKD-JCH Document 37 Filed 05/21/21 Page 6 of 19 Pageid#: 487




 conversations was “not right,” and that the evidence should not be admitted because no one ever

 told him he was being recorded. He did not understand how he could have four murder charges

 when only two people were dead. He felt like his lawyer was conspiring against him with

 Cabbler’s lawyer, and he refused to sign the document acknowledging his trial rights. (Pet. at

 25-28, Dkt. No. 1; Pet’s Ex. 9 and Ex. 10, Dkt. No. 1-1 at 9-12.)

        Wade wrote a letter to the trial court complaining about his attorney in great detail and

 asking for another attorney. (Pet’s Ex. 11, Dkt. No. 1-1 at 13-16.) The court forwarded the letter

 to counsel, who then scheduled a hearing on the motion to withdraw. CCR at 101-102. At the

 scheduled hearing, counsel advised the court:

                Judge, Mr. Wade and I have had some—some difficulties and I
                believe—believe those are contained in the Court file, but those
                are—are part of the record. And I would ask the Court eventually
                to consider those, if the case need be. But, right now and what I
                would like to address presently is I would ask leave of the Court to
                file a—a Motion to Suppress a particular piece of evidence we
                anticipate the Commonwealth having in this cause, should this case
                go forward.

 CCR at 407. The trial court granted the motion for leave, directing counsel to file the motion by

 the close of business on Monday and scheduling the hearing on the motion for Wednesday,

 January 20, 2016. Nothing further was said about the motion to withdraw.

        Counsel then filed a motion to suppress the alleged recording of conversations between

 Wade and Cabbler in Charlotte, North Carolina. The trial court did not suppress the recording

 because there was no governmental action that violated Wade’s rights. Nor did the court make a

 final ruling on the recording’s admissibility, noting that a proper evidentiary foundation would

 need to be laid before he could rule on the non-constitutional grounds. CCR at 413–417.

 Counsel had also filed a motion to sever the felon in possession of firearm charges from the trial

 on the remaining charges, but that matter was deferred until January 26, 2016.

                                                 6
Case 7:19-cv-00763-EKD-JCH Document 37 Filed 05/21/21 Page 7 of 19 Pageid#: 488




        On February 22, 2016, all parties appeared for trial. The Commonwealth moved to nolle

 prosequi the felon in possession of a firearm charge that occurred in November 2014, and the

 felon in possession charge that occurred January 4, 2015, simultaneously with the remaining

 charges, would be determined by the judge, following the jury trial on the remaining 16 charges.

 The court then arraigned Wade on all 17 indictments. CCR at 424–434. The court went through

 an entire colloquy with Wade before accepting his pleas of “not guilty” to determine if his pleas

 were knowing and voluntary; during the colloquy, Wade stated that he was “absolutely” satisfied

 with his attorney. CCR at 436–443. The court then proceeded with voir dire. A jury was

 selected and sworn, and then the court took a brief recess. CCR at 484–485.

        After the recess, counsel advised the court that the parties had reached a plea agreement

 during the break. The agreement called for Wade to enter pleas of “no contest” to the two

 second-degree felony murder charges and to the two associated counts of using a firearm in the

 commission of murder; the sentence would be left to the court’s discretion. The Commonwealth

 agreed to nolle prosequi the remaining charges. CCR at 485–486. The plea agreement was

 formalized in writing and signed by Wade, his attorney, and the Commonwealth’s Attorney.

 CCR at 125–126. Wade also completed a written form, acknowledging that he understood his

 rights, the charges and elements of the charges, the maximum sentence he faced on each charge,

 and that he was knowingly and voluntarily giving up his trial rights; the form also stated that he

 was entirely satisfied with his attorney’s services. CCR at 548–549. After arraigning Wade

 again on just the four charges to which he was pleading guilty, the court went through an oral

 colloquy with Wade before accepting his change of plea. CCR at 486–490. Finally, the court

 ordered a presentence report and set the matter for a sentencing hearing.




                                                  7
Case 7:19-cv-00763-EKD-JCH Document 37 Filed 05/21/21 Page 8 of 19 Pageid#: 489




        At the sentencing hearing on June 1, 2016, the court considered the presentence report,

 victim impact statements, and testimony from the daughter and the brother of decedent Ramey

 and from the mother of decedent Hamlett. After arguments from counsel, the court sentenced

 Wade to the maximum sentence of 40 years on each count of second-degree felony murder, with

 20 years suspended on each count for 10 years of probation, plus the mandatory three year

 sentence for the first use of a firearm conviction and five years mandatory for the second use of a

 firearm conviction, all sentences to run consecutively. The total sentence of 88 years, with 40

 years suspended, left Wade with 48 years to serve, substantially higher than the 27 years, 11

 months recommended by the high end of the sentencing guidelines. CCR at 517–545. The final

 judgment orders were entered June 24, 2016, with a separate order entered for each of the four

 convictions. CCR 226–237.

        Wade appealed to the Virginia Court of Appeals, challenging the above-guideline

 sentence and the court’s alleged failure to consider mitigating factors, the voluntariness of his

 plea, the effectiveness of his counsel, and alleged discovery violations by the Commonwealth.

 By opinion dated December 29, 2016, the Court of Appeals denied the petition for appeal,

 finding it to be “wholly frivolous.” CCR at 274–278. The court denied Wade’s petition for

 rehearing by Order entered February 17, 2017. CCR at 207. The Supreme Court of Virginia

 refused Wade’s petition for appeal on December 6, 2017, and dismissed his petition for rehearing

 on March 22, 2018. Wade did not petition for certiorari in the United States Supreme Court.

        On August 17, 2018, he filed a state petition for habeas corpus in the Supreme Court of

 Virginia, raising numerous issues, including those raised in his current petition. By opinion

 dated May 20, 2019, the court dismissed the petition. Wade v. Clarke, No. 181078 (Va. May 20,

 2019). In his timely filed § 2254 petition, Wade raises the following claims:



                                                  8
Case 7:19-cv-00763-EKD-JCH Document 37 Filed 05/21/21 Page 9 of 19 Pageid#: 490




       1. The Commonwealth violated Wade’s right to Due Process by withholding the bullet

          fragments recovered from victim Hamlett’s body during autopsy.

       2. Ineffective assistance of counsel in the following:

              a. Requesting a continuance and waiving speedy trial rights without Wade’s

                  consent;

              b. Failing to exercise due diligence in the investigation and preparation of case

                  by not seeking the recovered bullet fragments that had not been analyzed by

                  the state lab;

              c. Failing to investigate and interpret the forensic ballistic analysis;

              d. Failing to know the correct number and nature of charges that Wade faced

                  during a meeting three months before trial;

              e. Failing to explain the elements of felony murder and that this was a lesser

                  included offense within the first-degree murder charge;

              f. Failing to locate or interview any witnesses, either before trial or before

                  sentencing; and

              g. Failing to arrange for him to listen to the tape of his alleged statements to

                  Cabbler in North Carolina.

       3. The trial court committed the following errors:

              a. Not allowing Wade to present his evidence/testimony regarding his conflicts

                  with his trial counsel; and

              b. Failing to ask Wade directly about his waiver of the right to present mitigating

                  evidence to make sure he had been provided enough information to make a

                  knowing decision.



                                                9
Case 7:19-cv-00763-EKD-JCH Document 37 Filed 05/21/21 Page 10 of 19 Pageid#: 491




                                           II. DISCUSSION

  A. Standard of Review and Limitations on Federal Habeas Corpus Relief

         A federal court may grant a petitioner habeas relief from a state court judgment “only on

  the ground that he is in custody in violation of the Constitution or laws or treaties of the United

  States.” 28 U.S.C. § 2254(a). Federal courts reviewing constitutional claims adjudicated on the

  merits in state court may grant relief on such a claim only if the state court’s decision was (1)

  “contrary to, or involved an unreasonable application of, clearly established Federal law, as

  determined by the Supreme Court of the United States,” or (2) “was based on an unreasonable

  determination of the facts in light of the evidence presented in the state court proceeding.” 28

  U.S.C. § 2254(d)(1)-(2). There is a presumption of correctness that attaches to the state court’s

  finding of facts, which can be overcome only by clear and convincing evidence. 28 U.S.C. §

  2254(e).

         A federal district court reviewing a § 2254 petition is also limited by the separate but

  related doctrines of exhaustion, procedural default, and independent and adequate state law

  grounds. The standard of review and these procedural doctrines promote the principles of

  finality, comity, and federalism, recognizing a state’s legitimate interests in enforcing its laws,

  preventing disruption of state judicial proceedings, and allowing states the first opportunity to

  address and correct alleged violations of a state prisoner’s federal rights. Coleman v. Thompson,

  501 U.S. 722, 730–31 (1991).

  B. Analysis of Claims

         1. Wade’s alleged Due Process claim

         Assuming that Wade might have had a colorable claim that the bullet fragments removed

  from victim Hamlett were potentially exculpatory, which has not been demonstrated, the right to



                                                   10
Case 7:19-cv-00763-EKD-JCH Document 37 Filed 05/21/21 Page 11 of 19 Pageid#: 492




  exculpatory evidence is a trial right, and when a defendant knowingly and voluntarily gives up

  the right to a trial, there is no constitutional right to discovery of exculpatory evidence. United

  States v. Ruiz, 536 U.S. 622, 629 (2002). Relying on this precedent, and that a “no contest” plea

  is tantamount to a plea of guilty for purposes of the case, Lott v. United States, 367 U.S. 421, 426

  (1961), the state habeas court held that Wade had waived this claim by virtue of his guilty plea.

  The decision is a reasonable determination of both fact and law; thus, this court cannot grant

  relief on this claim.

          2. Ineffective assistance of counsel

          When reviewing counsel’s performance, courts apply a highly deferential standard. A

  petitioner must show that (1) counsel’s performance was so deficient that he was not functioning

  as counsel guaranteed by the Sixth Amendment and (2) that the deficient performance prejudiced

  the defense. Strickland v. Washington, 466 U.S. 668, 687 (1984). A petitioner must meet both

  prongs of the test. Deficient performance requires a showing that counsel’s performance fell

  below “an objective standard of reasonableness . . . under prevailing professional norms.” Id. at

  689–90. Under Strickland, a reviewing court strongly presumes that counsel rendered adequate

  assistance and that all significant decisions were made in the exercise of reasonable judgment.

  Id. at 690. The Strickland standard is “doubly deferential” in the context of a habeas petition

  because the deferential standard of review required by § 2254 overlaps with the deferential

  standard under Strickland. Woods v. Etherton, 136 S. Ct. 1149, 1151 (2016); Cullen v.

  Pinholster, 563 U.S. 170, 190 (2011). In other words, federal courts on habeas review are to

  give the benefit of the doubt to both the state court and the defense attorney. Woods, 136 S. Ct.

  at 1151.




                                                   11
Case 7:19-cv-00763-EKD-JCH Document 37 Filed 05/21/21 Page 12 of 19 Pageid#: 493




         To establish prejudice under Strickland, a petitioner must show that there was a

  “reasonable probability that the outcome of the proceedings would have been different,” which

  means “a probability sufficient to undermine confidence in the outcome. 466 U.S. at 694. In the

  context of pleading guilty or no contest, to prevail on the prejudice prong, a petitioner must show

  that there is a reasonable probability that he would not have entered the plea and would have

  insisted on going to trial except for counsel’s deficient performance. Hill v. Lockhart, 474 U.S.

  52, 59 (1985). On pre-trial matters having no bearing on the plea decision, in the absence of

  clear and convincing evidence to the contrary, a petitioner will be bound by statements made

  under oath in open court regarding his satisfaction with counsel. Walton v. Angelone, 321 F.3d

  442, 462 (4th Cir. 2003).

         On federal habeas review, the question is not whether “a federal court believes the state

  court’s determination under the Strickland standard was incorrect, but whether that standard was

  unreasonable—a substantially higher threshold.” Knowles v. Mirazavance, 556 U.S. 111, 123

  (2009). “Surmounting Strickland’s high bar is never an easy task” but “establishing that a state

  court’s application of Strickland is unreasonable under § 2254(d) is all the more difficult.”

  Harrington v. Richter, 562 U.S. 86, 105 (2011). Based on these standards, the court will analyze

  Wade’s claims of ineffective assistance of counsel.

             a. Requesting continuance and waiving speedy trial rights without Wade’s consent

         The state habeas court held that this claim was barred by Wade’s sworn statements of

  satisfaction with his attorney’s services during the colloquy in open court and on the written

  form attached as an exhibit to his plea agreement. Wade, No. 181078, slip op. at 4. Particularly

  because Wade was present in court both times the matter was continued, with his counsel, and




                                                  12
Case 7:19-cv-00763-EKD-JCH Document 37 Filed 05/21/21 Page 13 of 19 Pageid#: 494




  made no objection to either the continuance or the waiver of statutory speedy trial rights, the

  state court’s factual and legal determinations are reasonable. See Walton, 321 F.3d at 62.

             b. Failing to seek recovery of the bullet fragments not sent to the state lab

         Although the autopsy report noted that “multiple deformed jacket and bullet fragments

  were recovered” from victim Hamlett (CCR at 558), the Amended Certificate of Analysis from

  the Department of Forensic Science, dated March 18, 2015, indicated that the lab analyzed only a

  single bullet jacket from Hamlett. (Pet’s Ex. 2, Dkt. No. 1-1 at p. 2.) The state habeas court

  found that Wade failed to prove prejudice from this claim. Wade, slip op. at 5. The lab

  determined that the deformed jacket came from the Ruger; bullets, jackets, or fragments

  recovered from both decedents and from three of the four injured persons also came from the

  Ruger. Cabbler would have testified that he fired the Glock into the ceiling several times, and he

  was captured on video disposing of a .45 caliber magazine in a potted plant outside the

  emergency room. Victim Gilkes would have testified that he was standing beside Wade and saw

  him fire at Hamlett.

         Based upon this evidence, especially that the jacket from Hamlett’s body came from the

  Ruger, Wade has failed to show how examining the additional bullet fragments would have had

  any effect on his decision to plead no contest. He has not offered evidence of what the analysis

  of the fragments would have revealed, nor how it would alter in any way the inference that at

  least one bullet in Hamlett’s body came from Wade’s gun, making him at least jointly culpable

  for Hamlett’s death. In short, he has failed to show any facts that would suggest that he would

  not have decided to plead “no contest” if the extra fragments had been analyzed. Showing

  prejudice requires more than petitioner’s representation that he would have chosen to go to trial

  instead of accepting a plea agreement, he must also show that his decision to reject the plea



                                                  13
Case 7:19-cv-00763-EKD-JCH Document 37 Filed 05/21/21 Page 14 of 19 Pageid#: 495




  agreement would have been rational under the circumstances. Padilla v. Kentucky, 559 U.S.

  356, 372 (2010). The state habeas court’s determination of the facts and application of the law

  are reasonable, and the court must dismiss this claim.

             c. Failing to investigate and interpret the forensic ballistic analysis

         In response to this claim, the state habeas court noted that there was no discrepancy

  between the autopsy report and the forensic lab report; the investigating officer simply chose not

  to submit unnecessarily duplicative evidence to the lab. Further, the lab report established that

  items 10 and 33 were microscopically examined by the lab. Because Wade had not

  demonstrated any value in investigating “a non-existent discrepancy,” the state habeas court

  found that he failed to establish deficient performance. Wade, slip op. at 6.

         As in the previous subsection, Wade also failed to establish prejudice, because he cannot

  establish that he reasonably would have chosen not to enter the plea agreement if counsel

  pursued investigation of the non-existent discrepancy. Padilla, 559 U.S. at 372. There is

  nothing unreasonable about the state habeas court’s factual and legal determinations on this

  claim. Accordingly, the court will dismiss the claim.

             d. Not knowing the number of charges Wade faced and the proper penalties for each

         The state habeas court found that counsel provided incorrect information to Wade

  regarding the number of charges currently pending and the number of potential life sentences

  when they met two months before trial. However, the trial court also found that Wade failed to

  demonstrate prejudice because this error did not affect the outcome of the plea process. Wade,

  slip op. at 6–7. Wade speculates that the Commonwealth would have been willing to negotiate a

  more favorable offer that he would have accepted, but the record does not support this




                                                  14
Case 7:19-cv-00763-EKD-JCH Document 37 Filed 05/21/21 Page 15 of 19 Pageid#: 496




  speculation. Rather, the offer had been communicated as the best available, to be withdrawn if

  not accepted by a date certain.

          Further, Wade states he might have accepted the plea offer if he had understood the risks

  he was really facing on his charges. However, it strains credulity to believe that Wade would

  accept the plea offer to avoid the risk of a maximum possible sentence of two life terms plus 138

  years 3 if he was unwilling to accept the plea agreement to avoid the possibility of four life terms

  plus 138 years. Accordingly, the state habeas court reasonably determined the facts and applied

  the law to this claim, and the court will dismiss this claim.

               e. Failing to explain the elements of second-degree felony murder and that Wade
                  could not be convicted of both first-degree murder and second-degree murder of
                  the same person

          Presuming that Wade could establish his allegation that counsel did not explain that he

  could only be convicted of one homicide per decedent, the state habeas court found that this

  claim failed to satisfy the prejudice prong of Strickland. Wade, slip op. at 9. Wade seems to

  suggest that he would have continued to trial on all 17 remaining indictments had he known he

  faced two life sentences instead of four. This contradicts the argument Wade made in support of

  the prior claim, and the argument is irrational. As noted in Padilla, a petitioner “must convince

  the court that a decision to reject a plea bargain would have been rational under the

  circumstances.” 559 U.S. at 372. The state habeas court noted, based on the strength of the



          3
              Malicious wounding, a class 3 felony, carried a maximum penalty of 20 years. Va. Code §§ 18.2-51 &
  18.2-10(c). Use of a firearm in the commission of a violent felony carried a mandatory three-year sentence for the
  first offense and mandatory five years for each additional conviction. Va. Code § 53.1. Shooting in an occupied
  dwelling , a class 4 felony, carried a maximum sentence of 10 years for each charge. Va. Code §§ 18.2-279 & 18.2-
  10(d). Finally, possession of a firearm by a convicted felon, a class 6 felony, carried a maximum penalty of five
  years for each conviction. Va. Code §§ 18.2-308.2 & 18.2-10(e). Thus, if given the maximum sentence on all four
  malicious wounding charges, all six charges of using a firearm in the commission of a violent felony, both charges
  of shooting into an occupied building, and both counts of possessing a firearm after felony conviction, the total
  consecutive sentence would be 138 years. This would not include any sentence on the murder charges, as the
  possible life sentences take the worst-case scenario into account for the homicides.

                                                         15
Case 7:19-cv-00763-EKD-JCH Document 37 Filed 05/21/21 Page 16 of 19 Pageid#: 497




  evidence and likelihood of conviction on most if not all charges, including two first-degree

  murders instead of second-degree murders, that rejecting the plea agreement would not be

  “objectively reasonable in light of all the facts.” United States v. Fugit, 703 F.3d 48, 260 (4th

  Cir. 2012). The plea agreement limited Wade’s exposure to 88 years, only eight of which were

  mandatory. Proceeding with a jury trial was taking a chance on two life terms plus 133 years, 4

  28 of which would be mandatory sentences. Further, because juries can neither run sentences

  consecutively nor suspend a portion of the sentence, see Harrison v. Commonwealth, No. 1992-

  03-1, 2004 WL 2513915, slip op. at 1 (Va. Ct. App. 2004), losing at trial guaranteed 28 years of

  mandatory time plus a minimum of 15 years more if the jury convicted on second-degree murder

  or a minimum of 45 years more if convicted of first-degree murder. This court cannot say that

  the state habeas court unreasonably determined that Wade failed to show that rejecting the plea

  agreement would have been unreasonable. Therefore, the court will dismiss this claim.

               f. Failing to locate and interview witnesses

           The state habeas court held that Wade established neither deficient performance nor

  prejudice on this claim because he failed to provide names of witnesses that counsel did not

  interview, what the substance of their testimony would have been, and how that would have

  affected the outcome of the case or sentence. Wade, slip op. at 10. Without that information,

  Wade has not stated a claim of deficient performance, nor has he shown the likelihood of a

  different outcome. The state court’s decision is not an unreasonable determination of fact nor an

  unreasonable determination or application of existing federal law. The court will dismiss this

  claim.




           4
             The number has been reduced by five years because the Commonwealth entered a nolle prosequi on one
  felon in possession of a firearm charge.

                                                        16
Case 7:19-cv-00763-EKD-JCH Document 37 Filed 05/21/21 Page 17 of 19 Pageid#: 498




             g. Failing to arrange for Wade to listen to the recording of his conversation with
                Cabbler in North Carolina

         Although counsel provided Wade a copy of the transcript of the recording made in

  Charlottesville, North Carolina, on someone’s cell phone, Wade alleges that his counsel should

  have given him an actual copy of the recording. This issue was known to Wade before he chose

  to enter a plea, and as such, he cannot now complain about it, because such complaint contradicts

  his sworn colloquy with the court in which he expressed satisfaction with his attorney. As noted

  previously, a petitioner is bound by statements made under oath in open court regarding his

  satisfaction with counsel. Walton, 321 F.3d at 462. The state habeas court’s decision to that

  effect is entirely consistent with the facts and the law. The court will dismiss this claim.

         3. Alleged trial court errors

         Wade alleges that the trial court erred in failing to ask him what he wanted to tell the

  court about his conflict with counsel. Further, at sentencing, Wade complains that the court did

  not ask him personally if he was waiving his right to present mitigating evidence at sentencing.

  The state habeas court held that both claims are non-jurisdictional matters that Wade could have

  raised at trial and on direct appeal. Wade, slip op. at 11. Because he did not raise those issues at

  trial and on direct appeal, under well-settled Virginia law, he could not bring them in a habeas

  petition; habeas cannot be used to circumvent the normal trial and appeal process. Slayton v.

  Parrigan, 205 S.E.2d 680 (Va. 1974).

         When the state relies upon an independent and adequate state law procedural ground to

  dismiss a habeas claim, the federal claim is also procedurally defaulted, unless the petitioner can

  show cause and prejudice for the default. Smith v. Murray, 477 U.S. 527, 533 (1986). The

  Supreme Court has recognized the rule in Slayton v. Parrigan as such an independent and

  adequate state ground for dismissal. Id.

                                                   17
Case 7:19-cv-00763-EKD-JCH Document 37 Filed 05/21/21 Page 18 of 19 Pageid#: 499




            Regarding Wade’s complaints about counsel, his initial response to the respondent’s

  motion to dismiss suggests that his default should be excused because he tried to notify the

  judge, by letter, that he wanted a new attorney. His argument overlooks that this dispute with

  counsel occurred two months before the trial date. On the trial date, when he entered pleas of not

  guilty, he stated that he was “absolutely” happy with his counsel. CCR at 438. If he still had

  problems with his attorney, that was the time to remind the trial court that he had wanted a new

  attorney, not years later in a habeas petition. By stating satisfaction with counsel, he made the

  very kind of end-run around the normal trial and appellate process prohibited by Slayton, and he

  cannot now be heard to complain when the court declines to consider the procedurally defaulted

  matter.

            As for the court’s failure to inquire about Wade’s waiver of the right to present mitigating

  evidence, Wade has not offered any reason for his procedural default.

            For the reasons stated above, these claims for trial errors will be dismissed.

                                            III. CONCLUSION

            For the reasons discussed above, the court will grant the respondent’s motion to dismiss.

            Further, when issuing a final order adverse to a § 2254 petitioner, the court must issue or

  deny a certificate of appealability. Fed. R. Gov. § 2254 Cases 11(a). A certificate of

  appealability may issue only if the movant has made a substantial showing of the denial of a

  constitutional right. 28 U.S.C. § 2253(c)(2). The movant must show that reasonable jurists

  could debate whether the petition should have been resolved in a different manner or that the

  issues presented were adequate to deserve encouragement to proceed further. Miller-El v.

  Cockrell, 537 U.S. 322, 338 (2003); Slack v. McDaniel, 529 U.S. 473, 483–84 (2000). In the

  context of a procedural ruling, the movant must demonstrate both that the dispositive procedural



                                                     18
Case 7:19-cv-00763-EKD-JCH Document 37 Filed 05/21/21 Page 19 of 19 Pageid#: 500




  ruling is debatable and that the action states a debatable claim of the denial of a constitutional

  right. Gonzales v. Thaler, 565 U.S. 134, 140–41 (2012). Wade has not made such showings in

  this case, and a certificate of appealability will be denied.

         An appropriate Order will be entered.

         Entered: May 21, 2021.




                                                         /s/ Elizabeth K. Dillon
                                                         Elizabeth K. Dillon
                                                         United States District Judge




                                                    19
